A. B. and J. A. Bachman sued L. L. Smith in the justice's court of precinct No. 1, Jones county, to recover on a promissory note for the principal sum of $74.30, together with interest and attorney's fees, and for a foreclosure of a chattel mortgage lien on certain personal property. The justice of the peace rendered judgment for the plaintiffs, and the defendant's wife, joined by her husband, sued out a writ of certiorari to the county court, where, upon motion of plaintiffs, the certiorari proceedings were dismissed, and from this judgment the defendants have appealed.
We cannot inquire into the merits of the appeal, inasmuch as there is nothing in the record to indicate that we have jurisdiction over the appeal. Clearly the amount of the note is not sufficient to confer jurisdiction, and the value of the property upon which the chattel mortgage is sought to be foreclosed is nowhere alleged.
The appeal is therefore dismissed.